      Case: 3:20-cv-00146-MPM-RP Doc #: 10 Filed: 08/10/20 1 of 1 PageID #: 32




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI

RODZINSKI WEEKLY                                                                       PLAINTIFF

V.                                                  CIVIL ACTION NO. 3:20-CV-146-MPM-RP

TALLAHATCHIE COUNTY, MISSISSIPPI, et al.                                           DEFENDANTS


                                 ORDER SUBSTITUTING PARTY

       This matter is before the court on the parties’ joint ore tenus motion to substitute

Tallahatchie County, Mississippi for the defendant incorrectly named in the complaint as

Tallahatchie County Sheriff’s Office.   The court finds the request is well taken and should be

GRANTED.        Tallahatchie County, Mississippi is substituted as the defendant in place of

Tallahatchie County Sheriff’s Office.   The Clerk of Court is directed to change the style on the

docket to reflect the new, properly designated defendant, and the parties are directed to observe

this change in future filings.

       SO ORDERED, this the 10th day of August, 2020.



                                                     /s/ Roy Percy
                                                     UNITED STATES MAGISTRATE JUDGE
